Citation Nr: 1727925	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-10 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut and an October 2010 rating decision of the RO in St. Petersburg, Florida.  Jurisdiction is now with the RO in St. Petersburg, Florida for both issues.

In September 2014, the Board remanded the case so that the Veteran could be afforded the Travel Board hearing that he requested.  

In November 2015, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

Subsequent to the November 2015 Travel Board hearing, the Veteran submitted additional evidence without a waiver of RO review.  However, as his claim is being remanded, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review all the submitted documents.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

PTSD

The Veteran contends that his service-connected PTSD warrants a higher initial rating than the 30 percent rating currently assigned. 

The Board notes that the most recent VA PTSD examination was in September 2010.  The examination report reflects that the Veteran reported that he did not have panic attacks.  In November 2015, the Veteran testified that he had panic attacks, or "periods of high stress" that were dependent on the situation and occurring twice within the previous month.  

In light of the nearly seven years that have elapsed since the last VA examination and the Veteran's testimony reflecting that his condition may be worsening in severity, the Board concludes that a new VA examination is necessary to determine the current severity of the Veteran's service-connected PTSD.  

TDIU

The Veteran contends that he is entitled to a total disability rating based on individual unemployability due to his service-connected disabilities.  Specifically, the Veteran states that his PTSD, diabetes mellitus, type II, and peripheral neuropathy prevent him from working.  The Veteran is currently service-connected for peripheral neuropathy of the lower left and right extremities at 40 percent each; PTSD at 30 percent, diabetes mellitus, type II at 20 percent; residual of left thumb fracture at zero percent.  His combined service-connected disability evaluation is 80 percent.  Thus, he meets the threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a).

The Veteran has testified that he is not able to wear appropriate footwear due to his disabilities and that this has prevented him from obtaining employment.  The Veteran has submitted a regret letter dated October 19, 2011 from a potential employer in which the employer stated that the Veteran's inability to wear protective shoes created a safety hazard and disqualified him from the position.  It is unclear whether the RO considered this evidence when adjudicating the TDIU claim.  See April 2012 Statement of the Case. 

Furthermore, with regard to the issue of entitlement to a TDIU, a decision on the increased rating claim for the PTSD claim being remanded herein may affect the claim for a TDIU.  Any grant of an increased rating claim could significantly change the adjudication of the TDIU issue because such a grant could increase the Veteran's overall combined disability percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issue is resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

On remand, any outstanding VA outpatient treatment records or private records identified by the Veteran should be obtained.  The most recent VA outpatient treatment records on file are dated in February 2013.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records dated since February 2013 and any private records identified by the Veteran.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The entire claims file should be made available to and reviewed by the VA examiner.  The VA examiner should report the extent of the Veteran's PTSD in accordance with VA rating criteria.  A rationale should be given for all opinions and conclusions rendered. 

3.  Then, schedule the Veteran for an examination to determine the extent of functional impairment caused solely by his service-connected disabilities.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  

The Veteran's level of education, occupational history, etc. but not his advancing age, employment history, and non-service-connected disabilities, should be considered.  

The Veteran's service connected disabilities are: peripheral neuropathy of the lower left and right extremities at 40 percent each; PTSD at 30 percent, diabetes mellitus, type II at 20 percent; residual of left thumb fracture at zero percent.  His combined service-connected disability evaluation is 80 percent. 

Based on a review of the case and the claims file, the examiner must provide an opinion as to the extent of functional impairment stemming from the Veteran's service-connected disabilities. The examiner is asked to address the Veteran's contentions that he cannot wear footwear appropriate to the job environment. 

All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why this is so. 

4.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




